Citation Nr: 0122702	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-24 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound, for the 
purpose of accrued benefits.  

2.  Entitlement to an increased rating for service-connected 
focal glomerulosclerosis with hypertension, evaluated as 80 
percent disabling, for the purpose of accrued benefits.  

3.  Entitlement to an increased rating for service-connected 
kidney stones, evaluated as 10 percent disabling, for the 
purpose of accrued benefits.

4.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only, for the purpose of accrued benefits.  

5.  Entitlement to specially adapted housing or special home 
adaptation grant, for the purpose of accrued benefits.  

6.  Entitlement to service connection for diabetes mellitus, 
for the purpose of accrued benefits. 

7.  Entitlement to service connection for peripheral 
neuropathy, for the purpose of accrued benefits.  

8.  Entitlement to service connection for obesity, for the 
purpose of accrued benefits.  

9.  Entitlement to service connection for anemia, for the 
purpose of accrued benefits.  

10.  Entitlement to service connection for degenerative joint 
disease (DJD), for the purpose of accrued benefits.  

11.  Entitlement to service connection for Hepatitis B, for 
the purpose of accrued benefits.  

12.  Entitlement to service connection for deep vein 
thrombosis, for the purpose of accrued benefits.  

13.  Entitlement to service connection for impotence, for the 
purpose of accrued benefits.  

14.  Entitlement to service connection for heart disease, for 
the purpose of accrued benefits.  

15.  Entitlement to service connection for arteriosclerosis 
of the vascular system involving the heart, brain arteries, 
and vessels, for the purpose of accrued benefits.  

16.  Entitlement to service connection for a prostate 
disorder, for the purpose of accrued benefits.  

17.  Entitlement to service connection for a sinus disorder, 
for the purpose of accrued benefits.  

18.  Entitlement to service connection for a skin disorder, 
for the purpose of accrued benefits.  

19.  Entitlement to service connection for a gastrointestinal 
disorder, for the purpose of accrued benefits.  

20.  Entitlement to service connection for a pulmonary 
disorder, for the purpose of accrued benefits.  

21.  Entitlement to service connection for colon polyps, for 
the purpose of accrued benefits.  

22.  Entitlement to service connection for an eye disorder, 
for the purpose of accrued benefits.  

23.  Entitlement to service connection for right ear hearing 
loss, for the purpose of accrued benefits.  

24.  Entitlement to service connection for left ear hearing 
loss, for the purpose of accrued benefits.

25.  Entitlement to service connection for dental injury from 
service trauma (including for dental treatment purposes), for 
the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953 and from April 1961 to September 1965.  He died 
on January [redacted], 2000.  The appellant is his surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, the denied the above claims. 


FINDINGS OF FACT

1.  The evidence in file at the date of the veteran's death 
shows that the impairment resulting from his service-
connected disabilities was such that he required the care or 
assistance of another on a regular basis.

2.  Financial assistance in the purchase of an automobile or 
other conveyance and in acquiring specially adapted housing 
does not represent a "periodic monetary benefit" for the 
purpose of accrued benefits.

3.  Dental treatment does not constitute a "periodic 
monetary benefit" for purposes of accrued benefits.

4.  At the time of the veteran's death in January 2000, he 
was service connected for focal glomerulosclerosis (FGS) with 
hypertension, evaluated as 80 percent disabling; a depressive 
reaction, evaluated as 30 percent disabling; and kidney 
stones, evaluated as 10 percent disabling.  His combined 
disability rating was 90 percent, and he was in receipt of a 
total disability rating for compensation purposes based upon 
unemployability (TDIU) from December 1997.


CONCLUSIONS OF LAW

1.  The requirements for special monthly compensation based 
on the need for the regular aid and attendance of another 
have been met, for the purpose of accrued benefits.  
38 U.S.C.A. §§ 1114(l), 5121 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.350(b), 3.352(a), 3.1000 (2000).

2.  The claims of entitlement to automobile and adaptive 
equipment or for adaptive equipment; entitlement to specially 
adapted housing or special home adaptation grant; and 
entitlement to service connection for dental injury for 
service trauma for dental treatment purposes, for the purpose 
of accrued benefits, are without legal merit.  38 U.S.C.A. 
§§ 1712, 2101, 3902, 5121 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.808, 3.809, 3.1000, 17.161 (2000).

3.  The claims of entitlement to service connection for 
diabetes mellitus, peripheral neuropathy, obesity, anemia, 
DJD, Hepatitis B, deep vein thrombosis, impotence, heart 
disease, arteriosclerosis of the vascular system, a prostate 
disorder, a sinus disorder, a skin disorder, a 
gastrointestinal disorder, a pulmonary disorder, colon 
polyps, an eye disorder, right ear hearing loss, left ear 
hearing loss, and dental injury, for the purpose of accrued 
benefits; entitlement to an increased rating for service-
connected focal glomerulosclerosis with hypertension, 
evaluated as 80 percent disabling, for the purpose of accrued 
benefits; and entitlement to an increased rating for service-
connected kidney stones, evaluated as 10 percent disabling, 
for the purpose of accrued benefits, are moot.  38 U.S.C.A. 
§ 5121(a) (West Supp. 2001); 38 C.F.R. § 3.1000(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran claimed, inter alia, entitlement to special 
monthly compensation based on the need for aid and attendance 
or being housebound in April 1998.  He stated that he was 
unable to walk long distances because of the risk of a heart 
attack and severe breathing distress.  He also had fatigue, 
and needed a lot of rest to do a short activity.  

Wael Hamo, M.D., board certified in neurology, reported in 
April 1998 that the veteran had a history of diabetes, 
chronic renal failure, and exertional dyspnea.  He also had 
motor and sensory peripheral neuropathy that caused bilateral 
lower extremity weakness restricting his ability to do his 
daily life activities.  He had a history of falls because of 
unsteadiness.  Dr. Hamo indicated that an electric wheelchair 
would help him with his daily activities and to be less 
dependent.

In June 1998, Dr. Hamo stated that the veteran suffered from 
chronic renal failure, intracranial vessel disease, diabetes, 
and motor and sensory peripheral neuropathy secondary to 
diabetes and chronic renal failure.  The veteran had 
bilateral lower extremity weakness, numbness, and burning 
neuropathic pain that restricted his activities, including 
walking, climbing, bending, or standing for more than 5 to 10 
minutes at one time. 

Ghayas Habach, M.D., board certified in nephrology, stated in 
June 1998 that the veteran had chronic renal failure due to 
FGS and diabetes and hypertension.  A recent electromyogram 
(EMG) of the lower extremities showed moderate chronic motor 
and sensory peripheral neuropathy, consistent with diabetic 
peripheral neuropathy and uremic neuropathy.  Dr. Habach 
stated that the neuropathy was related to diabetes and 
advanced renal failure. 

A statement from a fire and rescue squad revealed that in 
June 1998 the veteran fell in his back yard.  Fire and rescue 
was dispatched, and the veteran was assisted to a standing 
position and was able to walk with assistance.

The veteran was afforded a VA neurological examination in 
July 1998.  The examiner reviewed the claims file.  The 
veteran gave a history of progressive weakness of the arms 
and legs, worse in the lower extremities.  He denied pain and 
any problems with bowel or bladder dysfunction.  He stated 
that he was not able to stand, and the last time that he 
attempted to stand, he had to call 911 to be returned to the 
wheelchair.  He had been confined to a wheelchair for over a 
year.  Mental status was alert and oriented times three with 
fluent and appropriate language.  Motor examination was 
normal, with 4 to 4+/5 strength throughout.  There was a 
question that some weakness of the upper extremity was due to 
poor effort.  There was decreased pinprick of the 
extremities.  The examiner stated that an April 1998 EMG 
showed mild to moderate atonal sensorimotor peripheral 
neuropathy.  Pertinent diagnoses included peripheral 
polyneuropathy, sensorimotor.

On VA eye examination in July 1998, the veteran's vision was 
correctable to 20/20 on the right and 20/25 on the left.  

Upon VA mental disorders examination in July 1998, the 
examiner quoted results from a June 1998 neuropsychological 
examination to the effect that the veteran did not have any 
dementia and could perform all activities of daily living 
without difficulty, although bending over was somewhat 
difficult for him.  He was in an electric wheelchair.  The 
examiner diagnosed a depressive disorder and assigned a 
Global Assessment of Functioning (GAF) scale score between 55 
and 60.

The veteran was also afforded a VA joints examination in 
August 1998.  He stated that all of his problems with 
locomotion were due to FGS and diabetes.  He was in an 
electric wheelchair, and was only able to take a few steps or 
transfer from one chair to another.  He had not worked since 
1989.  He weighed 268 pounds.  The examiner stated that it 
was very difficult to get him on the examining table.  He was 
able to stand up, and the examiner helped him onto the table.  
There was evidence of painful motion, weakness, instability, 
guarding of movement, and tenderness.  The veteran refused to 
walk.  The examiner diagnosed degenerative joint disease of 
the knees and hips (confirmed by x-ray) with no loss of 
function due to pain.  The examiner also stated that the 
veteran's great obesity contributed to his lack of 
locomotion.  

On VA aid and attendance and housebound examination in August 
1998, the veteran was in a wheelchair because of weakness.  
He complained of dizziness, weakness, memory impairment, poor 
balance, an the inability to walk and carry himself without a 
wheelchair.  During the day, he remained around the house and 
watched television.  The examiner stated that the veteran was 
not bedridden or blind.  He arrived at the examination by 
van.  He was capable of managing his benefits; however, his 
capacity to protect himself from the hazards of his daily 
environment was severely impaired because he was wheelchair 
confined.  He was obese and unable to walk.  He had normal 
range of motion and good strength and coordination of the 
upper extremities.  There were no restrictions involving 
feeding, shaving, etc.  Muscle tone and bulk of the lower 
extremities was fairly normal, but there was diffuse muscle 
weakness.  Sensation was impaired to touch and pain.  
Achilles reflex was absent.  The veteran was not able to walk 
without the assistance of another person.  He left his home 
only for medical appointments.  Pertinent diagnoses included 
progressive FGS with renal function impairment; peripheral 
neuropathy; hypertensive cardiovascular disease; diabetes 
mellitus; depression; and suspected early dementia or organic 
brain damage.      

On VA general medical examination in August 1998, complaints, 
findings, and diagnoses were consistent with those noted 
above.  The veteran was confined to a wheelchair and unable 
to walk.  There was apparent muscle weakness and impaired 
sensation of the lower extremities. 

In an August 1998 statement, the veteran reported that he 
fell because of leg weakness and had difficulty getting up 
because of arm weakness.  He also had shortness of breath 
with activity and required sleep after activity.

A VA doctor reviewed the claims file in December 1998.  The 
doctor stated that peripheral neuropathy was common in Type 
II diabetics and that patients with advanced renal failure 
may develop a neurovascular disease with a peripheral 
neuropathy as a manifestation, but he had not seen this.  He 
cited medical texts in support of his opinion. 

In January 1999, Dr. Hamo stated that on recent examination 
the veteran showed "more weakness in his lower extremities 
as a progression of his motor and sensory peripheral 
neuropathy, with increased numbness and tingling sensation in 
both feet and both hands, with more difficulty with climbing 
stairs, walking and doing his daily life activity because of 
increased weakness in both lower extremities consistent with 
progression of motor and sensory peripheral neuropathy."  
His diabetes was under good control; however, his chronic 
renal failure was progressing.  The veteran was reportedly 
told by Dr. Habach that he had only 15 percent kidney 
function.  He was also told by Dr. Habach that he should 
consider hemodialysis treatment soon for his chronic renal 
failure.  Dr. Hamo stated that the veteran's progression of 
motor and sensory peripheral neuropathy was secondary to 
progression of chronic renal failure more than diabetes, as 
long as his diabetes was under good control.             

In January 1999, the veteran reported that his kidney 
function had dropped to 15 percent.  He underwent cysto-
retrograde and came home with a catheter bag.  He had to 
strain from his chair to empty his catheter bag.  He had a 
homemaking service, including nursing and bathing aid 
service.  He was unable to drive, and needed assistance 
getting to and from the hospital.  He had to hire someone to 
do his errands and transport him.  He was unable to bathe 
himself and had slept in the clothes he wore during the day.

A VA doctor reviewed the claims file in February 1999 and 
stated that the veteran's peripheral neuropathy was more 
likely caused by diabetes than FGS.

An undated Certificate of Medical Feasibility showed that the 
veteran had, inter alia, end stage renal disease, peripheral 
neuropathy, and a limited ability to stand or walk for more 
than a short distance.

In July 1999, the Department of Human resources reported that 
the veteran had been in receipt of homemaker services since 
1992.

In July 1999, the RO denied, on a direct basis, entitlement 
to service connection for diabetes mellitus, peripheral 
neuropathy, obesity, anemia, DJD, Hepatitis B, deep vein 
thrombosis, impotence, heart disease, arteriosclerosis of the 
vascular system, a prostate disorder, a sinus disorder, a 
skin disorder, a gastrointestinal disorder, a pulmonary 
disorder, colon polyps, an eye disorder, right ear hearing 
loss, left ear hearing loss, and, for treatment purposes, 
dental injury.  The RO also denied entitlement to special 
monthly compensation based on the need for aid and attendance 
or being housebound, entitlement to automobile and adaptive 
equipment or for adaptive equipment only, entitlement to 
specially adapted housing or special home adaptation grant, 
entitlement to a disability rating in excess of 80 percent 
for service-connected FGS with hypertension, and entitlement 
to a disability rating in excess of 10 percent for service-
connected kidney stones.  The veteran was notified of the 
RO's decision and his appellate rights by letter dated July 
14, 1999.  He submitted a notice of disagreement to the RO in 
September 1999.

In September 1999, the veteran reported that he hired someone 
to assist him with bathing.  The aide also got his clothes 
out of the closet for him and set up his shaving equipment.  
He was able to shave and brush his teeth.  The aide dressed 
him after the bath, and he wore these same clothes until his 
next bath.  He had to nap after his baths due to fatigue.  He 
averaged six to eight baths a month.

The veteran died on January [redacted], 2000.  The death certificate 
lists the cause of his death as cardiovascular disease due to 
atherosclerosis due to hypertension.  Obesity was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause.

At the time of the veteran's death, he was service connected 
for focal glomerulosclerosis, evaluated as 80 percent 
disabling; a depressive reaction, evaluated as 30 percent 
disabling; and kidney stones, evaluated as 10 percent 
disabling.  His combined disability rating was 90 percent, 
and he was in receipt of a total disability rating for 
compensation purposes based upon unemployability from 
December 1997.  

In January 2000, the appellant reported that at times the 
veteran had fallen transferring from his wheelchair to the 
commode and she had to call medics to come and get him off 
the floor.  He sometimes had urinary and bowel accidents.  
She requested entitlement to accrued benefits.  

In support of her claim, in January 2000 the appellant 
submitted statement from Dr. Hamo indicating that the veteran 
was not physically capable of bathing himself due to 
peripheral neuropathy, dated in October 1999.  She also 
provided October and December 1999 reports of hospitalization 
from Coosa Valley Baptist Medical Center showing that the 
veteran was diagnosed as having possible bladder outlet 
obstruction with placement of a catheter, advanced renal 
failure, and urosepsis with Foley. 


II.  Legal analysis

A.  Duty to assist

VA has a duty of notice and assistance in the development of 
facts relating to these claims.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  First, VA has a duty to 
provide an appropriate claims form and to notify a claimant 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); ); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  It does not appear that 
the appellant filed a claims form seeking accrued benefits, 
however, the RO has adjudicated her informal claim for such 
benefits, and her failure to file such a form has not been 
prejudicial to her in this case.  The appellant was notified 
that the evidence did not warrant a change in the previous 
(July 1999) rating decision, a copy of which had been 
provided to the veteran explaining the reasons for the denial 
of the claims.  The discussions in the July 2000 rating 
decision and November 2000 statement of the case informed the 
appellant of the evidence needed to substantiate her claims, 
as well as the pertinent laws and regulations.  VA has no 
outstanding duty to inform her that any additional 
information or evidence is needed.   

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 45630, et 
seq.) (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records and post-service VA and private treatment records.  
The appellant has not pointed to any additional relevant 
evidence in support of her claims.  Most, if not all, of the 
veteran's treatment records have been obtained.  More 
importantly, eligibility for accrued benefits must be 
established from evidence on file at the time of death.  
38 U.S.C.A. § 5121(a) (West Supp. 2001); 38 C.F.R. 
§ 3.1000(a) (2000).

VA has satisfied its duties to inform and assist the 
appellant in this case.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of VA's resources is not 
warranted.  


B.  General

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.1000(a)(1)(i) (2000).

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  Accrued 
benefits, in contrast to "death benefits" such as 
dependency and indemnity compensation (DIC), death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Zevalkink, 102 F.3d at 1242 (holding that accrued benefits 
are amounts "due and unpaid" prior to the veteran's death 
and are not in the nature of death benefits of the type 
referred to in 38 U.S.C. § 5310).  Under 38 U.S.C.A. 
§ 5121(c), the only requirement imposed regarding a claim for 
accrued benefits is that the application "must be filed 
within one year after the date of death."  38 U.S.C.A. 
§ 5121(c) (West 1991 & Supp. 2001).

The regulations provide that "evidence in the file at date 
of death" as used in paragraph (a) of 38 C.F.R. § 3.1000 
will be considered to have been met when there is on file at 
the date of the veteran's death, notwithstanding § 3.200(b), 
evidence, including uncertified statements, which is 
essentially complete and of such weight as to establish 
service connection or degree of disability for disease or 
injury when substantiated by other evidence in file at date 
of death or when considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate.  38 C.F.R. § 3.1000(a)(4)(i) (2000).

Therefore, even though the foregoing regulation does not 
permit the building of the entire case after the veteran's 
death, it does permit the filling in of missing details. 
Hayes v. Brown, 4 Vet. App. 353 (1993); see also Smith v. 
Brown, 10 Vet. App. 330, 335 (1997) (stating that, in Hayes, 
4 Vet. App. at 360-61, the Court held that "evidence in the 
file at date of death" may include private hospital and 
examination reports submitted after date of death; permitting 
consideration of evidence deemed constructively in file at 
date of death.) 

In this case, the veteran's claims were denied by the RO in 
July 1999, and he initiated an appeal to the Board.  Because 
the decision was not yet final at the time of the his death 
in January 2000, the claims were pending at the time of the 
veteran's death.  See 38 C.F.R. § 20.302 (2000).  Following 
his death, the appellant submitted an application for accrued 
benefits to the RO January 2000, within one year of the date 
of his death.  The filing of her claim was timely.  See 
38 U.S.C.A. § 5121(c) (West 1991 & Supp. 2001).  



C.  Special monthly compensation based on the need for aid 
and attendance 
or being housebound, for the purpose of accrued benefits

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 
Supp. 2001); 38 C.F.R. § 3.350(b)(3) (2000).  The following 
factors will be accorded consideration in determining the 
need for regular aid and attendance:  inability of a claimant 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustments of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his or her daily environment.  38 C.F.R. 
§ 3.352(a) (2000).  A finding that the veteran is 
"bedridden" will provide a proper basis for the 
determination.  Id.  Bedridden will be that condition which, 
through its essential character, actually requires that the 
veteran remain in bed.  Id.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  Id.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  Id.

The particular personal functions that the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  Id.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Id.  Determinations that a veteran is so helpless as 
to be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  Id.  They must be 
based on the actual requirement of personal assistance from 
others.  Id.

In this case, the veteran was service connected for FGS with 
hypertension, a depressive reaction, and kidney stones.  The 
Board readily acknowledges that he was severely disabled, and 
it is undisputed that he had disabling symptoms that denied 
to him the ability to care for himself.  The question is 
whether his service-connected disabilities rendered him so 
helpless as to be in need of the regular aid and attendance 
of another person, as opposed to any nonservice-connected 
conditions.

The Board concludes that the veteran required care or 
assistance on a regular basis as a result of his service-
connected FGS.  38 C.F.R. §§ 3.102, 4.3 (2000).  He was 
confined to a wheelchair as a result of peripheral 
neuropathy, which was related by two of his treating 
physicians, specialists in nephrology and neurology, at least 
in part to his service-connected renal failure.  Dr. Hamo 
provided detailed rationale for his opinion, i.e. that the 
veteran's diabetes was stable whereas his renal failure was 
progressing.  A VA doctor in December 1998 also reported that 
patients with advanced renal failure may develop a 
neurovascular disease with a peripheral neuropathy and cited 
medical texts in support of his opinion.  The VA doctor who 
reviewed the claims file in February 1999 stated that the 
veteran's peripheral neuropathy was more likely related to 
diabetes mellitus, but did not provide any rationale or 
support for this opinion.  Accordingly, the Board finds the 
private doctors' opinions, in conjunction with the December 
1998 VA doctor's opinion, which form a medical consensus, to 
be more probative.  See  38 U.S.C.A. § 5107(b) (West Supp. 
2001).  

The veteran needed the assistance of a homemaker for bathing 
and dressing due to his inability to walk without assistance.  
In August 1998, the VA aid and attendance examiner also 
stated that the veteran's capacity to protect himself from 
the hazards of his daily environment was severely impaired 
because he was wheelchair confined.  Although the August 1998 
VA psychiatric examiner referenced a June 1998 
neuropsychological evaluation indicating that the veteran 
could perform all activities of daily living, this report is 
not of record.  Nor did the psychiatric examiner conduct a 
physical examination of the veteran corroborating the alleged 
findings in the neuropsychological evaluation.  

Accordingly, the Board finds that the veteran's service-
connected FGS was a prominent factor in his need for aid and 
attendance.  In the absence medical evidence which assesses 
the degree, if any, that the nonservice-connected 
disabilities, as opposed to the service-connected 
disabilities, had on the veteran's disablement, the evidence 
warrants special monthly compensation based on the need for 
the regular aid and attendance of another person, for the 
purpose of accrued benefits.   38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 3.102 (2000).  
 
Because special monthly compensation based upon a 
demonstrated need for aid and attendance constitutes a 
greater benefit than special monthly compensation based upon 
housebound status, an analysis as to whether the veteran was 
housebound is not required.   38 C.F.R. § 1114(s) (West Supp. 
2001); 38 C.F.R. § 3.350(i)(2) (2000). 


D.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only and entitlement to specially adapted 
housing or special home adaptation grant, for the purpose of 
accrued benefits

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C.A. 
§ 3902 (including all State, local and other taxes where such 
are applicable and included in the purchase price) and a 
basic entitlement to necessary adaptive equipment will be 
made where the claimant meets certain specified regulatory 
requirements.  38 U.S.C.A. § 3902 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.808 (2000).  A certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a) may be extended to a veteran where certain 
specified regulatory requirements are met.  Such assistance 
is not available to any veteran more than once.  38 U.S.C.A. 
§ 2101 (West 1991); 38 C.F.R. § 3.809 (2000).

A certificate for financial assistance in the purchase of an 
automobile or other conveyance is not a "periodic monetary 
benefit" for the purpose of accrued benefits. See 38 C.F.R. 
§ 3.1000(a) (2000).  Moreover, in Pappalardo v. Brown, 6 Vet. 
App. 63 (1993), the Court determined that, as a matter of 
law, the one-time payment for assistance for specially 
adapted housing did not qualify as a "periodic monetary 
benefit" for the purposes of 38 U.S.C.A. § 5121, and was 
therefore not payable as an accrued benefit.  In a case as 
this, where law, not evidence, is dispositive, the claims 
should be denied, and the appeals should be terminated for 
lack of legal merit or entitlement.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


E.  Service connection for dental trauma for treatment 
purposes, for purpose of accrued benefits

Service connection for dental trauma for outpatient dental 
treatment purposes was also denied in the July 1999 rating 
decision.  Outpatient dental treatment may be provided for 
those having a service-connected noncompensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma, if reasonably necessary for 
correction of the condition.  See 38 U.S.C.A. § 1712(a) (West 
Supp. 2001); 38 C.F.R. § 17.161(c) (2000).  Outpatient dental 
treatment is not a periodic monthly benefit.

In this case, as with the claims for adaptive equipment and 
housing, the law, rather than the evidence, is dispositive.  
The appeal of this issue must be terminated for lack of legal 
merit or entitlement.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


F.  Service connection claims, for the purpose of accrued 
benefits; Entitlement to an increased rating for service-
connected focal glomerulosclerosis with hypertension, 
evaluated as 80 percent disabling, for the purpose of accrued 
benefits; and Entitlement to an increased rating for service-
connected kidney stones, evaluated as 10 percent disabling, 
for the purpose of accrued benefits

At the time of the veteran's death in January 2000, he had 
been in receipt of a TDIU rating since December 1997.  
Accordingly, the remaining claims are moot.  Even if these 
claims were granted, no additional monetary benefit would be 
available to the appellant because the veteran was already in 
receipt of a total disability rating for more than two years 
prior to his death.  See 38 U.S.C.A. § 5121(a) (West Supp. 
2001); see also 38 C.F.R. § 3.1000(a) (2000); Zevalkink, 102 
F.3d at 1242.  The ultimate monetary result would be the 
same.  These claims are dismissed.



ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance, for the purpose of accrued benefits, 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only, for the purpose of accrued benefits, 
is denied.  

Entitlement to specially adapted housing or special home 
adaptation grant, for the purpose of accrued benefits, is 
denied.  

Entitlement to service connection for dental trauma for 
outpatient treatment purposes, for the purpose of accrued 
benefits, is denied.

The claims of entitlement to service connection for diabetes 
mellitus, peripheral neuropathy, obesity, anemia, DJD, 
Hepatitis B, deep vein thrombosis, impotence, heart disease, 
arteriosclerosis of the vascular system, a prostate disorder, 
a sinus disorder, a skin disorder, a gastrointestinal 
disorder, a pulmonary disorder, colon polyps, an eye 
disorder, right ear hearing loss, left ear hearing loss, and 
dental injury, for the purpose of accrued benefits; 
entitlement to an increased rating for service-connected 
focal glomerulosclerosis with hypertension, evaluated as 80 
percent disabling, for the purpose of accrued benefits; and 
entitlement to an increased rating for service-connected 
kidney stones, evaluated as 10 percent disabling, for the 
purpose of accrued benefits, are dismissed.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



